Citation Nr: 1608968	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Consolidated Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical services (followup review of angiogram) conducted by a non-VA provider on August 29, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to March 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the West Texas VA Health Care System / VA Medical Center (VAMC) in Big Spring, Texas.  The case was subsequently transferred to the VA Consolidated Payment Center (CPC) in Fort Harrison, Montana; the CPC issued the July 2014 statement of the case addressing the matter on appeal.


FINDINGS OF FACT

1.  The Veteran attended a pre-arranged appointment for follow-up review of an angiogram at a non-VA medical facility (Permian Cardiology) on August 29, 2013; this follow-up consultation occurred two weeks after the angiogram and scheduling of the follow-up.

2.  The medical service / consultation conducted at a non-VA medical facility on August 29, 2013 was not formally authorized by VA.

3.  The Veteran's health circumstances at the time of the August 29, 2013 consultation did not constitute a medical emergency of such an order that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses by VA are not met for the services the Veteran received at a non-VA facility on August 29, 2013.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.121, 17.1000-17.1008 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Regardless, the Veteran was provided VCAA notice in letters dated in February 2014 and May 2014, albeit subsequent to the VAMC determination in September 2013.  These letters were sent prior to the issuance of the July 2014 statement of the case and were thus effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v.  Sanders, 129 S. Ct. 1696 (2009).  Further, VA undertook to determine the Veteran's eligibility for payment or reimbursement of medical expenses incurred at a private facility on August 29, 2013, including obtaining and reviewing the Veteran's VA medical records concerning his VA physician advising him to attend the private appointment.

Therefore, considering such notifications and what VA has done, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that there is a paucity of evidence and documentation relevant to this claim, but the essential facts of the matter do not appear to be in dispute.  As documented in the Veteran's VA medical records, on August 14, 2013 he was hospitalized at a private hospital with symptoms raising concerns of a possible cardiac event; on August 15 he was discharged.  An angiogram was performed during that hospitalization as part of the evaluation of his symptoms.  That hospitalization is discussed here as background; it is not the private medical care at issue in this appeal.  During the hospitalization, the Veteran made an appointment for a follow-up consultation at a private facility (Permian Cardiology) on August 29, 2013; the follow-up consultation is the medical care at issue in this appeal.  He was instructed by his VA primary care provider to attend the follow-up, including as documented in an August 27, 2013 VA medical record noting: "Pt is instructed to follow up with non[-]va cardio this Friday.  Pt voices understanding."  Again, this appeal specifically features the Veteran's claim seeking reimbursement for expenses for the services performed at a private medical facility on August 29, 2013, and not the earlier hospitalization.

The Veteran argues, in essence, that he attended the August 29, 2013 private consultation with the approval and on the advice of his VA physician such that VA should take responsibility for payment for the procedure.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  The provision of medical services to a Veteran by a non-VA provider at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of hospital admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

As described by the Veteran's own contentions (expressed in his October 2013 notice of disagreement), "the charges resulted from a follow-up visit from the actual cardiologist that conducted the angiogram, and the one who was subsequently liable for any negative after effects from it."  The Veteran explains that "Dr. Leon, my VA primary care physician, directed that I attend this appointment."  The Veteran contends that "[i]n essence, I was under VA medical orders to attend the appointment at Permian Cardiology.  For VA to NOT pay this bill is about the same as the VA not paying for any other external specialty clinic."

The Veteran's VA medical records do document that the Veteran's VA primary care physician indeed advised the Veteran to attend the private follow-up appointment.  Aside from the evidence discussed above, there is no documentation otherwise suggesting VA authorization of the private medical care for payment or reimbursement purposes.  The essential question is whether the VA doctor's act of advising the Veteran to follow up with the private cardiologist constitutes VA authorization assuming financial responsibility for the private medical services.

Notably, the advice of a doctor or a nurse to go to a non-VA facility is not the specific type of authorization contemplated by the regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), citing 38 C.F.R. § 17.50d (1) (1991), which has been recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).  Accordingly, the advice provided by the VA doctor to attend the follow-up appointment with a non-VA provider in this case does not constitute formal VA approval of the non-VA treatment for the purposes of assuming responsibility for its payment.

Significantly, the Veteran has not otherwise asserted that the private treatment in question was formally authorized by VA.  Rather, the Veteran's argument rests upon the asserted belief that VA should take responsibility for the payment because the Veteran believed that the private consultation was so authorized by the advice of the VA primary care physician.  The Veteran argues, as articulated in his July 2014 written statement:

I was advised by my Primary Care physician at the time, Dr Leon, to attend a follow-up appointment established at the time I had on-site cardiac care.  Dr Leon stated repeatedly that since the Permian Cardiology staff conducted the original medical procedure (angiogram) that Permian Cardiology must be the ones that conducted the followup on their procedure.  I remember specifically asking if this was going to be covered financially, and was assured that it would be....  I was, to the best of my knowledge, pre-authorized.  It was not my responsibility to research the legal standing of the person who pre-authorized my visit to Permian Cardiology.  [Emphasis in original.]

The Veteran goes on to present an argument seeking to persuade the Board that it was reasonable for him to rely upon the advice of the VA physician.  The Veteran explains that "this appeal is filed on the legal basis ... that the patient was indeed given 'pre-approval;' the idea that pre-approval was given by someone who technically did not have said authority but was seen by me as someone who did have authority is a valid and sound position."

The Board emphasizes that it understands the Veteran's point of view and sympathizes with the confusion he has experienced in this matter.  However, the Board is bound by the specific pertinent laws and regulations that govern VA medical reimbursements, and is unable to agree with the legal argument presented by the Veteran.  The Board finds no indication in the record or the Veteran's contentions that VA provided him the specific type of authorization contemplated by 38 C.F.R. § 17.54 for the August 29, 2013 private follow-up consultation.  HIs argument on this point essentially suggests that the type of authorization contemplated by 38 C.F.R. § 17.54 should be considered sufficiently broad as to recognize his VA physician's advice as sufficient authorization for VA to assume financial responsibility for the private medical services.

However, again, the Board must note that the law provides that a VA doctor's advice regarding the Veteran's decision to attend the appointment with the non-VA provider does not constitute the type of authorization needed to establish entitlement to the payment / reimbursement sought under these provisions.  The Veteran may have thought in good faith that the advice by the VA physician constituted authorization by VA to go to a non-VA provider, but this belief does not show entitlement to the benefit claimed.  In Smith v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital, but the Court held that the advice of a doctor to go to a non-VA hospital was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.

The Board sympathizes with the Veteran with regard to his being unaware of the specific type of authorization required for VA to assume financial responsibility for a private medical service, but his confusion on this subject does not present a legal basis for the award of payment in this case.  The Board recognizes the Veteran's assertions that VA should have made clear to him that he would be financially responsible for the private appointment.  However, the Veteran does not identify (and the Board is not otherwise aware of) any legal basis or authority providing for the award of payment / reimbursement in this case arising from the Veteran's confusion or uncertainty concerning pre-authorization of the non-VA treatment.  Likewise, the Veteran does not identify (and the Board is not otherwise aware of) any legal basis or authority providing for the award of payment / reimbursement in this case arising from the manner in which the VA doctor advised the Veteran to attend the appointment he had previously scheduled with the private cardiologist.

Under the applicable laws and regulations, the facts cited by the Veteran do not constitute VA authorization for the purposes of establishing entitlement to payment for the August 29, 2013 medical services obtained at a non-VA medical facility, nor do the facts cited by the Veteran otherwise substitute for such authorization or otherwise eliminate the requirement to obtain such authorization.  For the reasons stated above, the Board must conclude that prior authorization for the private medical treatment received on August 29, 2013 was not obtained pursuant to 38 C.F.R. § 17.54, and that such authorization is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  The regulation clearly states that authorization for treatment must be received in advance or, in the case of an emergency, care may be considered authorized if an application is received within 72 hours of treatment.  As noted, there is no evidence of record that formal authorization for treatment was received in advance.  Indeed, the Veteran's argument largely acknowledges that such formal authorization was not obtained; he is arguing that the definition of adequate authorization should be broadened to include the advice of the Veteran's physician as authorization sufficient for VA to assume financial responsibility for the private medical appointment.  The Board has no authority to broaden the definition as the Veteran requests.

To the extent the Veteran presents arguments invoking what amounts to entitlement on an equitable basis (i.e., a sense of fairness and just due), the Board understands the Veteran's contentions that VA could have made the procedures and cost implications of his decision to attend the private cardiology appointment clearer to him.  However, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

Accordingly, the Board will proceed to consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Where a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.  Notwithstanding, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under specific circumstances.  Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement for medical expenses incurred at a non-VA facility (including related travel expenses), there must be a showing that three criteria are met (here identified as criteria (1), (2), and (3)):

(1) the care and services rendered were (a) for an adjudicated service-connected disability, or (b) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (c) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (d) any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2) (formerly § 17.48(j) (2000)); and

(2) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(3) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of the three criteria (1, 2, or 3) listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital/facility.  See 38 C.F.R. § 17.120.

In this case, reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran did not receive care and services under circumstances that constitute a medical emergency of such nature that delay would have been hazardous to life or health.  There is no evidence that his attendance of what he has repeatedly described as "a follow-up appointment" constituted a medical emergency.  The Veteran has not suggested that a medical emergency existed at the time of his August 29, 2013 cardiology follow-up.  Rather, the record reflects that he had been treated for emergent symptoms two weeks earlier, and that the August 29, 2013 appointment at issue was a planned follow-up.  There is no suggestion in the contentions or the evidence that the private facility (Permian Cardiology) where the follow-up appointment was conducted was an emergency medical center or that it held itself out to be such.  Again, the Veteran has not contended that the follow-up appointment of August 29, 2013 constituted a medical emergency.

The Board further observes that the treated cardiac concerns are not alleged to have been associated in any manner with his service-connected disabilities (hearing loss; tinnitus; degenerative joint disease of the lumbar, cervical, and thoracic spines; and disabilities of both knees and the right ankle).  He also did not have a total disability rating at the time (and no pending claim presents potential to change his August 2013 status in that regard).  Furthermore, the VAMC and CPC determined that another VA facility was feasibly available to provide the treatment at the time; the Veteran has not essentially disputed this finding, other than to argue that it was more sensible that his follow-up consultation be conducted with the same provider that performed the original angiogram.

38 U.S.C.A § 1725(a) provides that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b), requires:

(1) the veteran is an active VA health-care participant, which means he is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; and
(2) the veteran is personally liable for payment (which means he is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728).

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all [emphasis added] of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

Notably, the provisions in 38 C.F.R. § 17.1002 are stated in the conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79 ,067-79,072 (Dec. 21, 2011).  These changes are reflected in this discussion; however, they are not pertinent to this claim.

Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the "Supplementary Information" section, addressing public comments to the proposed regulatory amendments, VA acknowledged a commenter's suggestion that VA remove the term "or in part" from the current 38 C.F.R. §  17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)...  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.

After careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board finds that the care and services not previously authorized were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Instead, August 29, 2013 medical treatment in question was a pre-arranged follow-up consultation scheduled approximately two weeks prior.  This fact is sufficient to bar entitlement to reimbursement under 38 U.S.C.A. § 1725.  Furthermore, the VAMC determined that a VA facility was feasibly available to provide the treatment at the time.  This fact (although not necessary because there was no medical emergency) would also be sufficient to bar entitlement to reimbursement under 38 U.S.C.A. § 1725.

In conclusion, a review of the record indicates that the Veteran did not have preauthorization for the treatment received on August 29, 2013, nor was the treatment rendered in a medical emergency.  Therefore, reimbursement for the medical expenses incurred in connection with treatment provided by a non-VA medical practitioner on August 29, 2013 is not permitted.  Accordingly, the appeal must be denied.


ORDER

The appeal to establish entitlement to payment or reimbursement for the private medical services (followup review of angiogram) the Veteran received from a non-VA provider on August 29, 2013, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


